Citation Nr: 1742364	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-41 169	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.

2.  Entitlement to service connection for a left ear disability.


ORDER

Service connection for a left ear disability is denied.


FINDING OF FACT

The record does not reflect a current diagnosis of any left ear disability.




CONCLUSION OF LAW

The criteria for service connection for a left ear disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

1. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R.
§ 3.303 (2016).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A. Left Ear Disability

The Veteran seeks service connection for a left ear disability, which he has described as pain.  However, based on the evidence of record, service connection is not warranted for this disorder.  

As an initial matter, the Veteran's service treatment records are silent as to any complaints of or treatment for a left ear disability.  Moreover, the post-service treatment records are silent as to any diagnosis of a left ear disability.  In particular, a January 2016 VA treatment record shows that the Veteran was interested in undergoing a CT scan regarding his left ear pain, which he complained of having for the past two to four years.  A completed March 2016 CT scan revealed "thickening and calcification of the superior suspensory ligament of the malleus bilaterally, which is a cause for conductive hearing loss; however, a cause for left ear pain is not identified."

The Board acknowledges the Veteran's complaints of left ear pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  While the Board acknowledges the Veteran's complaints of subjective left ear pain, he does not have any medical expertise, knowledge, or experience, and is not competent to render a diagnosis in this case of any underlying left ear disability causing such pain.  In fact, the Veteran has admitted to having never been diagnosed with a left ear disability despite reports of constant pain and treatment with over-the-counter medications.  See June 2017 VA Form 9.

Without a diagnosis, the Veteran's service connection claim for a left ear disability must be denied.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence establishes that the Veteran does not currently have a left ear disability.  Thus, there can be no valid claim for service connection and the Veteran's claim for a left ear disability must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).




REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder.

A January 2012 VA mental health case management note from the Gainesville, Florida VA medical center provides an axis I diagnosis of PTSD and a March 2016 VA treatment record shows that the Veteran was prescribed medication for a history of PTSD.  However, in November 2013 the Veteran was afforded a VA examination and the VA psychologist determined that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-4) criteria for PTSD, rather he met the criteria for axis I depressive disorder, not otherwise specified, and anxiety disorder.  VA screenings for PTSD were negative from 2005 to 2011; and the Veteran's depressive disorder NOS was also related to his chronic health conditions and the death of his wife.  The examiner concluded that a diagnosis of PTSD was not confirmed during this examination and that it would resort to mere speculation to opine as to whether the Veteran's depressive disorder was related to his military service.  The examiner did not address the etiology of the Veteran's diagnosed anxiety disorder.

Also, since the November 2013 VA examination, the Veteran stated on his June 2017 VA Form 9 that he was receiving treatment for PTSD, "which the examiner claimed as anxiety disorder."  The Veteran stated that he received medication for his PTSD and asserted it was caused by military service.  Given these facts, the Board finds that a new VA examination is required to reconcile the conflicting medical evidence of record and to provide an adequate opinion regarding the etiology of the Veteran's diagnosed psychiatric disorders.  See 38 C.F.R. §§ 3.304 (f), 4.125 (2016).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for a VA psychiatric examination by an appropriate mental health professional.  

The examiner should identify all psychiatric disorders found for which the Veteran met the diagnostic criteria at any point during the appeal, to include anxiety disorder and depressive disorder, even if such disability is currently resolved.

For each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not that the disability began during active military service or is otherwise related to active military service.  If PTSD is diagnosed at any point during the appeal, the examiner must clearly identify the stressor or stressors upon which the diagnosis of PTSD is based.

The examiner is to also to reconcile the conflicting evidence of record, including the Veteran's diagnosis of PTSD contained in a January 2012 Mental Health Case Management Note, a March 2016 VA treatment record noting prescription medication for a history of PTSD, and the November 2013 VA examination report which found the Veteran did not meet the criteria for a diagnosis of PTSD.

The examination report must contain a complete rationale for all opinions expressed.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel


Department of Veterans Affairs


